DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on October 17, 2018.
Claims 1 – 20 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statements filed on October 17, 2018 and September 1, 2021 have been considered. Signed copies of the corresponding 1449 forms have been included with this office action. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters “12” and “14” have been used to designate both thick areas and thin areas (Page 7, Line 30 of the specification as filed appears to have the numbers transposed.)
Additionally, in Fig. 9, reference character “12” appears to be directed to the entire non-woven panel
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Page 9, Line 23 refers to reference character “16,” a reference character which is not found in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 introduces a plurality of non-woven fabric layers, and then refers to them as “said fabric layers.” As there are multiple fabric layers included in the final panel and further reference to the non-woven fabric layers are recited in dependent claims as “said non-woven fabric layers,” Examiner recommends amending claim 1 to “said non-woven fabric layers” to improve clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 – 14 and 16 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 depends on claim 1 which requires a plurality of nonwoven fabric layers. Claim 8 requires two coupled fabric layers. However, as claim 8 does not use the phrase “further comprising,” it is unclear whether the two coupled fabric layers of claim 8 are provided in addition to the layers of claim 1 or only seek to further define the layers of claim 1. 
Claims 9 – 14, 16 and 17 are rejected as being dependent on claim 8.
Claim 14 depends on claim 8, which requires that the coupled layers are coupled together whereby they are not fixed in position relative to each other. However, claim 14 requires that the fabric layers are tack stitched or tack bonded together. It is unclear how the claimed attachment methods would result in fabric layers that are not fixed in position relative to each other. Similarly, independent claim 18 requires that the layers are not fixed in position relative to each other, but claim 19, which is dependent on claim 18 requires that the layers are tack stitched or tack bonded.
Claim 18 requires a first panel and a second panel connected to the first panel wherein “the first panel and the second panel are adjoined but are not fixed in position relative to each 
Claims 19 and 20 are rejected as being dependent on claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1 – 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Palley (US20080119099) in view of Carbajal (US20140087124A1).
As per claims 1 and 2, Palley teaches flexible ballistic and stab resistant composites formed from fibrous layers comprising high tenacity fibers (Abstract). Palley further teaches that the composites comprises:
A plurality of non-woven fabric layers each of said fabric layers comprising a plurality of axially oriented fibers ([0048]: Preferably, the high strength fabric is in the form of a non-woven fabric, such as plies of unidirectionally oriented fibers.”)
Wherein at least one of said fabric layers is a non-uniform layer having a non-uniform thickness, wherein said non-uniform layer has thick areas and thin areas and a front surface and a rear surface and wherein each of said thick areas individually protrude from both of said surfaces (Fig. 2 shows a cross section of the composite, which is interpreted to be the claimed fabric layer. The Fig. shows non-uniform areas with unconsolidated areas 14 which read on the claimed thick areas and consolidated areas 12 which read on the claimed thin area ([0065]).
Palley teaches that preferably, multiple layers of composite material are used in body armor and that the layers would be tacked together ([0070]). However, Palley does not appear to teach: 
Wherein the areal density of said thick areas is greater than the areal density of said thin areas  
Carbajal teaches nonwoven fabrics for use in ballistic resistant armor containing oriented yarns in multiple layers (Abstract). These layers are connected with a binding resin which is provided discontinuously over the fibers and penetrates into at least portions of the yarn bundles ([0051]). By providing the adhesive in this manner, the anti-ballistic article remains flexible ([0055]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach multiple layers of Palley, via the protruding non-consolidated areas by a discontinuous adhesive, as taught by Carbajal, motivated by the desire to predictably maintain flexibility in the produced article ([0055]). It is the Examiner’s opinion that when the adhesive is provided in the thick (non-consolidated) areas of Palley, where it partially penetrates the fiber bundle, the resulting thick areas would have a higher density than the thin areas as claimed. 
Additionally, it is reasonable for one of ordinary skill to expect that the ratio of the density between the thick areas and thin areas can be modified by adjusting the amount of adhesive resin applied to the fibers. It would have been obvious to one of ordinary skill in the art to optimize the amount of adhesive applied to result such as the density ratios of claims 3 and 4 to balance the connection of the layers and the flexibility in the final article ([0055])
As per claims 5 – 7, Palley teaches:
Wherein thick areas comprise axial ridges extending along the entire length of said panel that are laterally spaced apart and protrude from both said front surface and said rear surface (Fig. 1 shows the overall composite, where ridges are provided by the thick areas across the panel. As the cross section of the structure shows that the thick 
As per claim 15, Palley teaches:
Each of said non-woven fabric layers comprises a plurality of fibers having a tenacity of about 7 g/denier or more and a tensile modulus of about 150 g/denier or more ([0029 – 0032]: “The fibrous layer or layers comprise a network of high tenacity fibers…. As used herein, the term “high tenacity fibers” mean fibers which have tenacities equal to or greater than about 7g/d.  Preferably these fibers have an initial tensile moduli of at least about 150 g/d…”)
Wherein each of said fibers are coated with a polymeric binder material ([0055]: “The fibrous layers of the invention are preferably formed by constructing a fiber network initially and then coating the network with the matrix composition.”

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789